DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The rejection of claims 47, 48, 50, 51, 56, 57 and 59 under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. of record in the previous Office Action mailed on 5/13/2021 has been withdrawn due to Applicant’s amendment filed on 8/5/2021.
The rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Kamiya et al. of record in the previous Office Action mailed on 5/13/2021 has been withdrawn due to Applicant’s amendment filed on 8/5/2021.


Withdrawn Allowable Subject Matter
The indicated allowability of claim 49 is withdrawn in view of the newly discovered reference to Tsai et al. (US 2012/0177872).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2012/0177872) [hereinafter Tsai].
Regarding independent claim 51, Tsai discloses a composite laminate structure (Fig. 3) comprising a plurality of sub-laminate modules (Fig. 3, sub-laminate modules 15) each comprising a first ply set containing a first ply layer (layer 12a) oriented at a first angle and a second ply layer (layer 12b) oriented at a second angle, the second angle being equal and opposite the first angle (Fig. 3), a second ply set containing a third ply layer (layer 12a) oriented at a third angle and a fourth ply layer (layer 12b) oriented at a fourth angle, the fourth angle being equal and opposite the third angle (Fig. 2a); and an acute angle defined by a difference between the first angle and the third angle (Fig. 3), wherein the second ply layer is positioned adjacent the third ply layer and the second and third ply layers are both positioned intermediate the first and fourth ply layers, thereby defining a double-double helix arrangement of the respective ply layers (Fig. 3, laminated structure 10), wherein the plurality of sub-laminate modules are sequentially stacked relative to one another so as to define a homogenized composite laminate structure (Fig. 3, laminated structure 10).
Regarding claim 47, Tsai discloses the acute angle being less than 5o or more than 85o (paragraph [0016]). 
	Regarding claim 50, Tsai discloses the fibers of the first and second ply sets of at least one of the plurality of sub-laminate modules comprising carbon fibers (claims 6 and 15).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Regarding claim 48, Tsai teaches the composite laminate structure as shown above. 
Tsai fails to specifically teach the first and second angles of at least one of the plurality of sub-laminate modules being between +10o and +45o, and the third and fourth angles of at least one of the plurality of sub-laminate modules being between +55o and +80o.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second angles of at least one of the plurality of sub-laminate modules in Tsai to be between +10o and +45o, and to have modified the third and fourth angles of at least one of the plurality of sub-laminate modules in Tsai to be between +55o and +80o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Regarding claim 49, Tsai teaches the composite laminate structure as shown above. 
Tsai fails to specifically teach the first and second angles of at least one of the plurality of sub-laminate modules being one of +32o, +13o, or  +22.5o, and the third and fourth angles of at least one of the plurality of sub-laminate modules being one of  +58o , +73o, or  +67.5o.
+32o, +13o, or  +22.5o, and to have modified the third and fourth angles of at least one of the plurality of sub-laminate modules in Tsai to be one of  +58o , +73o, or  +67.5o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Claims 56-59 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2012/0177872) [hereinafter Tsai].
Regarding independent claim 56, Tsai discloses a composite laminate structure (Fig. 3), the composite laminate structure comprising a grid component comprising a first ply set consisting of a first ply layer (layer 12a) oriented at a first angle and a second ply layer (layer 12b) oriented at a second angle, the second angle being equal and opposite the first angle (Fig. 3), a skin component comprising a second ply set consisting a third ply layer (layer 12a) oriented at a third angle and a fourth ply layer (layer 12b) oriented at a fourth angle, the fourth angle being equal and opposite the third angle (Fig. 3), wherein the skin component and the grid component are positioned adjacent one another (Fig. 3).
Tsai fails to specifically teach a diamond-shaped grid structure, and the third and fourth angles of the skin component being both different from the first and the second angles of the grid component.
It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first and second angles in Tsai to form a 
Regarding claim 57, Tsai discloses the skin component and the grid component being positioned in parallel and adjacent planar planes (Figs. 3 and 6A).
Regarding claim 58, Tsai fails to specifically teach the skin component and the grid component being positioned in parallel and adjacent contoured planes, such that the skin and grid components conform to a three-dimensional surface model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the composite laminate in Tsai to have the skin component and the grid component positioned in parallel and adjacent contoured planes, such that the skin and grid components conform to a three-dimensional surface model, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.
Regarding claim 59, Tsai fails to specifically teach the first and second angles being between +10o and +45o, and the third and fourth angles being between +55o and +80o. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second angles in Tsai to be between +10o and +45o, and +55o and +80o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 67, Tsai fails to specifically teach the third and fourth angles of the skin component being both different from and not exactly equal and opposite relative to the first and the second angles of the grid component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite laminate in Tsai to have the third and fourth angles of the skin component being both different from and not exactly equal and opposite relative to the first and the second angles of the grid component, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2012/0177872) [hereinafter Tsai].
Tsai discloses a composite laminate structure (Fig. 3) comprising a plurality of sub-laminate modules (Fig. 3, sub-laminate modules 15) each comprising a first ply set containing a first ply layer (layer 12a) oriented at a first angle and a second ply layer (layer 12b) oriented at a second angle, the second angle being equal and opposite the first angle (Fig. 3), a second ply set containing a third ply layer (layer 12a) oriented at a third angle and a fourth ply layer (layer 12b) oriented at a fourth angle, the fourth angle being equal and opposite the third angle (Fig. 2a); and an acute angle defined by a difference between the first angle and the third angle (Fig. 3), wherein the second ply layer is positioned adjacent the third ply layer and the second and third 
Tsai fails to specifically teach the first and second angles of at least one of the plurality of sub-laminate modules being one of +32o, +13o, or  +22.5o, and the third and fourth angles of at least one of the plurality of sub-laminate modules being one of  +58o , +73o, or  +67.5o.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second angles of at least one of the plurality of sub-laminate modules in Tsai to be one of +32o, +13o, or  +22.5o, and to have modified the third and fourth angles of at least one of the plurality of sub-laminate modules in Tsai to be one of  +58o , +73o, or  +67.5o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).


Allowable Subject Matter
Claims 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Tsai fails to teach or suggest the distinct limitations recited in dependent claims 52-55.

Response to Arguments
Applicant’s arguments with respect to claim 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781